Exhibit 99.1 FILED BY SEDAR April 17, 2012 British Columbia Securities Commission Ontario Securities Commission Alberta Securities Commission Autorité des marchés financiers Manitoba Securities Commission Newfoundland and Labrador, Department of Government Services Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Saskatchewan Financial Services Commission - Securities Division New Brunswick Securities Commission Department of Justice, Government of the Northwest Territories Department of Community Services - Government of Yukon Department of Justice, Government of Nunavut Dear Sirs: Re: New Gold Inc.-Shareholder Rights Plan Attached is New Gold’s shareholder rights plan dated March 23, 2012 (the “Plan”), adopted by New Gold’s board of directors which will be submitted for approval by the shareholders of New Gold at its annual meeting to be held on May 2, 2012, with blacklines showing the changes to be approved at such meeting resulting from comments received from institutional shareholders representatives. A fully executed version of the amended Plan will be filed subsequently once it is approved by shareholders. Sincerely, NEW GOLD INC. “Susan Toews” Susan Toews VP Legal Affairs and Corporate Secretary
